Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11,14-15 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11,14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

All the claims include a thermostable polypeptide possessing FGF2 activity and having at least 85% sequence identify to SEQ ID: 2, or a fragment thereof, and comprising at least an amino acid substitution R31L.
In analyzing whether the written description requirement is met for genus, such as a polypeptide sequence having at least 85% identity with SEQ ID NO:2, the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus.  The specification also must make it clear what the fragments are.  Page 8 of the specification discloses the following in italics:

“FGF2 activity” is synonymous with the term “biological activity of FGF2”. It intends the biological activity of FGF2 polypeptides, or fragments thereof, or mutants thereof according to the invention. They retain the cell binding portions and the heparin binding segments of the subjected FGF2 protein according to the invention. They are able to bind to at least one FGF receptor (FGFR) present on the surface of a cell, which is necessary for transducing the signal to the cell interior and to trigger growth, proliferation or survival of cultured cells relative to untreated control cells. Such cells may include, for example, cells of mesenchymal origin in general, fibroblasts, neuroblasts, glial cells and other cells of the neural origin, smooth muscle cells, endothelial cells etc., known in the art to express one or more FGFRs or to respond to FGF proteins. The FGFR includes various isotypes of the receptor including soluble versions comprising the extracellular domain and lacking the transmembrane and kinase domains. Biological activity can be measured by methods known in the art, for example as cell proliferation and/or substrate phosphorylation.”

As used herein, the term “fragment” refers to functional fragments of the FGF2 polypeptide according to the invention possessing FGF2 activity. Furthermore it refers to functional fragments of the FGF2 polypeptide having at least 85% sequence identity to the sequence SEQ ID NO:2. The fragment of FGF2 polypeptide exhibits also at least one or more substitutions according to the invention. The preferred is at least 96%, 97%, 98%, 99% or 100% sequence identity. The fragment is intended a polypeptide consisting of only a part of the intact polypeptide sequence and structure, and there can be a C-terminal deletion or N-terminal deletion of the variant. Such functional fragments retain the cell binding portions and the heparin binding segments of the subjected FGF2 protein according to the invention.  The fragments of subjected FGF2 protein according to the invention retain the desired properties, thus their TM is increased by at least 1C…..compared to the wild type FGF2 as well as they are able to bind to at least one FGF receptor present on the surface of a cell and to trigger growth, proliferation or survival of cultured cells relative to untreated control cells.”

	When determining if the specification provides adequate written description for a genus, it is determined whether a representative number of species have been sufficiently described by other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus.  The breadth “at least 85% identity” means as much as 15% of the sequence is different.  The specification describes wild type FGF2 with a substitution R31L.  However, the specification fails to describe what part of SEQ ID NO: 2 can be altered and what parts 
	In conclusion, given the breadth of the genus, species have not been sufficiently described by other relevant characteristics, specified features and functional attributes, and the limited number of examples provided, and given that no specific identifying features/characteristics of species of the genus, were provided, the written description requirement disclosing the complete structure of genus, “having at least 85% sequence identity to SEQ ID No: 2 or a fragment thereof, and comprising at least an amino acid substitution R31L” has not been met.  Furthermore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the genus, “a thermostable polypeptide possessing FGF2 activity and having at least 85% sequence identify SEQ ID NO:2, or a fragment thereof, and comprising at least an amino acid substitution R31L.”  
as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification, and are not conventional in the art as of Applicants’ effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the claimed invention in a detailed drawing, or by describing the invention with sufficient, relevant, identifying characteristics (as it relates to the claimed invention as a whole), such that one of skill in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998). In the instant case, the breath of the genus of fragments, derivatives or variations of SEQ ID NO: 2, lacks a written description. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, a factor present in the claims is a reference to structure in the form of a recitation of partial structural similarity, "fragment", or vague structural resemblance having 85% in common with FGF2. There is not even identification of any particular portion of the structure that must be conserved. As stated above, it is not even clear what region of the sequence has the thermostable activity and/or cell binding activity clearly associated with SEQ ID 2. The specification does not provide a complete structure of those polypeptides that are fragments, derivatives and variants of SEQ ID 2 and fails to provide a representative number of species for the encompassed genus. Accordingly, in the absence of sufficient recitation of 
The skilled artisan cannot envision the detailed chemical structure of all of the fragments, derivatives or variants, that are encompassed by the claims, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method. Adequate written description requires more than a mere statement that it is part of the invention, and a reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification only provided the bovine sequence.
Applicant is reminded that Vas-Cath makes clear that the written description of 35 U.S.C. 112 is severable from its enablement provision [see p. 1115].

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 depends from claim 12.  Claim 12 has since been cancelled so the actual metes and bounds of claim 12 cannot be adequately determined.  

Conclusion

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632